Ortiz v Joel J. Turney, LLC (2019 NY Slip Op 03917)





Ortiz v Joel J. Turney, LLC


2019 NY Slip Op 03917


Decided on May 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2019

Acosta, P.J., Richter, Manzanet-Daniels, Webber, Kern, JJ.


9365 301456/16

[*1]Jose Ortiz, Plaintiff-Respondent,
vJoel J. Turney, LLC, et al., Defendants-Appellants.


Joel J. Turney, LLC, New York (Joel J. Turney of counsel), for appellants.
Joseph A. Altman, P.C. Bronx (Joseph A. Altman of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about January 16, 2018, which, in this action alleging legal malpractice, granted plaintiff's motion for summary judgment on the issue of liability and remanded the matter for a trial on damages, unanimously affirmed, without costs.
Defendants' letter to plaintiff, in which they admit that plaintiff's underlying property damage action was not timely commenced and state that they will "willingly compensate [him] for all actual damages subject to proof and interest since the time of the loss," constitutes an admission of defendants' negligence and that it was the proximate cause of plaintiff's loss (see Marchi Jaffe Cohen Crystal Rosner & Katz v All-Star Video Corp., 107 AD2d 597 [1st Dept 1985]; see generally Leder v Spiegel, 31 AD3d 266, 267-268 [1st Dept 2006], affd 9 NY3d 836 [2007], cert denied 552 US 1257 [2008]). Contrary to defendants' contentions, the language of the letter cannot be interpreted in any other manner.
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2019
DEPUTY CLERK